Title: From Alexander Hamilton to James Gunn, 16 December 1798
From: Hamilton, Alexander
To: Gunn, James



N York Decr: 16th. 1798
Dr Sir.

I regretted that my excessive avocations did not permit me, as I intended to call upon you before I left Philadelphia. In addition to the pleasure of doing it I was desirous of knowing the state of your mind with regard to military service. It was not that there was any thing worth your acceptance, upon the disposal of which at the time I could have had any influence, but I wished to understand what would be agreeable to you, with a view to the progress of affairs. If we are to be seriously engaged in military operations, ’tis not a compliment to you to say, that you are one of those men who must be in the field. With such an enemy we shall want men who will not barely do their duty, but will do it with an energy equal to all dangers.
with very great regard   I am dear Sir   Your obed Servant

A Hamilton
General Gunn

